Exhibit 10

 

--------------------------------------------------------------------------------

 

GENWORTH FINANCIAL, INC.

 

DEFERRED COMPENSATION PLAN

 

Approved

July 20, 2005

 

Amended

October 19, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

GENWORTH FINANCIAL, INC.

DEFERRED COMPENSATION PLAN

 

TABLE OF CONTENTS

 

Preamble    1     

ARTICLE 1

REFERENCES, CONSTRUCTION AND DEFINITIONS

 

     1.1   

Account

   1 1.2   

Adjustment Date

   1 1.3   

Affiliate

   1 1.4   

Authorized Leave of Absence

   2 1.5   

Beneficiary

   2 1.6   

Board

   2 1.7   

Bonus

   2 1.8   

Bonus Deferral Election

   2 1.9   

Cause

   2 1.10   

Code

   2 1.11   

Committee

   2 1.12   

Company

   2 1.13   

Compensation

   2 1.14   

Deferrals

   2 1.15   

Effective Date

   2 1.16   

Employee

   2 1.17   

ERISA

   2 1.18   

Participant

   2 1.19   

Participating Company

   2 1.20   

Plan

   3 1.21   

Plan Administrator

   3 1.22   

Plan Year

   3 1.23   

Salary

   3 1.24   

Salary Deferral Election

   3 1.25   

Service

   3 1.26   

Surviving Spouse

   3 1.27   

Termination of Employment

   3      ARTICLE 2           ELIGIBILITY AND PARTICIPATION      2.1   

Eligibility

   3 2.2   

Participation

   3 2.3   

Duration of Participation

   4      ARTICLE 3           ACCUMULATION OF PLAN BENEFITS      3.1   

Deferral Elections

   4 3.2   

Deferral Investments and Deemed Earnings

   5

 

i



--------------------------------------------------------------------------------

     ARTICLE 4           DISTRIBUTION OF BENEFITS      4.1   

Termination Benefit

   6 4.2   

Specified Plan Year Benefit

   6 4.3   

Subsequent Elections

   6 4.4   

Death

   7 4.5   

Payment of Plan Benefits Upon Termination for Cause

   7 4.6   

Distributions to Key Employees

   7 4.7   

Reemployment

   7 4.8   

Facility of Payment

   7      ARTICLE 5           UNFORESEEABLE EMERGENCY PAYMENTS     
Unforeseeable Emergency Payments    7      ARTICLE 6           ADJUSTMENTS     
6.1   

Accounts

   8 6.2   

Adjustments to Account

   8      ARTICLE 7           FORFEITURE      Forfeiture    8      ARTICLE 8   
       ADMINISTRATION OF THE PLAN      8.1   

Designation of Committee

   8 8.2   

Powers and Duties of the Committee

   8 8.3   

Agents

   8 8.4   

Instructions for Payments

   9 8.5   

Claims for Benefits

   9 8.6   

Hold Harmless

   10 8.7   

Service of Process

   10      ARTICLE 9           DESIGNATION OF BENEFICIARIES      9.1   

Beneficiary Designation

   10 9.2   

Failure to Designate Beneficiary

   10

 

ii



--------------------------------------------------------------------------------

     ARTICLE 10           WITHDRAWAL OF PARTICIPATING COMPANY      10.1   

Withdrawal of Participating Company

   10 10.2   

Effect of Withdrawal

   11      ARTICLE 11           AMENDMENT OR TERMINATION OF THE PLAN      11.1
  

Right to Amend or Terminate the Plan

   11 11.2   

Notice

   11      ARTICLE 12           GENERAL PROVISIONS AND LIMITATIONS      12.1   

No Right to Continued Employment

   11 12.2   

Payment of Behalf of Payee

   11 12.3   

Nonalienation

   12 12.4   

Missing Payee

   12 12.5   

Required Information

   12 12.6   

Binding Effect

   12 12.7   

Merger or Consolidation

   12 12.8   

Trust

   12 12.9   

Entire Plan

   12

 

iii



--------------------------------------------------------------------------------

GENWORTH FINANCIAL, INC.

DEFERRED COMPENSATION PLAN

 

PREAMBLE

 

The primary purpose of this Genworth Financial, Inc. Deferred Compensation Plan
(“Plan”) is to allow certain members of management of Genworth Financial, Inc.
(“Company”) and Participating Companies to defer the receipt of a portion of
their salary and bonuses.

 

This Plan is intended to comply with the requirements of Section 409A of the
Internal Revenue Code and the regulations and other guidance issued thereunder,
as in effect from time to time. To the extent a provision of the Plan is
contrary to or fails to address the requirements of Code Section 409A, the Plan
shall be construed and administered as necessary to comply with such
requirements until this Plan is appropriately amended to comply with such
requirements.

 

The Company establishes this Plan, to further the economic interests of the
Company and its affiliates by providing deferred compensation incentives to
selected management members. This Plan is intended to enhance the long-term
performance and retention of the management members selected to participate in
this Plan.

 

This Plan is a “top-hat” plan within the meaning of Sections 201(2), 301(a)(3),
and 401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(ERISA). As such, this Plan is subject to limited ERISA reporting and disclosure
requirements, and is exempt from all other ERISA requirements. This Plan shall
be unfunded for tax purposes and for purposes of Title I of ERISA. Distributions
required or contemplated by this Plan or actions required to be taken under this
Plan shall not be construed as creating a trust of any kind or a fiduciary
relationship between the Company and any Participant, any Participant’s
designated beneficiary, or any other person.

 

GENWORTH FINANCIAL, INC.

DEFERRED COMPENSATION PLAN

 

ARTICLE 1

REFERENCES, CONSTRUCTION AND DEFINITIONS

 

Unless otherwise indicated, all references to Articles, Sections, and
subsections shall be to the Plan as set forth in this document. The Plan and all
rights thereunder shall be construed and enforced in accordance with ERISA and,
to the extent that state law is applicable, the laws of the State of Virginia.
The Article titles and the captions preceding Sections and subsections have been
inserted solely as a matter of convenience and in no way define or limit the
scope or intent of any provision. When the context so requires, the singular
includes the plural. Whenever used herein and capitalized, the following terms
have the respective meanings indicated unless the context plainly requires
otherwise.

 

1.1 “Account” means, with respect to each Participant’s Deferrals, the separate
bookkeeping account adjusted as of each Adjustment Date as provided in
Section 6.2. The Account may also be referred to as the Termination Benefit or
the Specified Plan Year Benefit. Subaccounts shall be maintained within each
Participant’s Account.

 

1.2 “Adjustment Date” means each business day, and any other date upon or as of
which accounts are adjusted as set forth in Article 6.

 

1.3 “Affiliate” means any corporation or trade or business which is a member of
a controlled group of corporations or a group of businesses under common control
(within the meaning of Sections 414(b) and (c) of the Code) of which the Company
is a member, and any other entity required to be aggregated with the Company
pursuant to Section 409A(d)(6) of the Code and the regulations (or similar
guidance) thereunder.

 

-1-



--------------------------------------------------------------------------------

1.4 “Authorized Leave of Absence” means either (a) a leave of absence authorized
by the Participating Company provided that the Employee returns within the
period specified; or (b) an absence required to be considered an Authorized
Leave of Absence by applicable law.

 

1.5 “Beneficiary” means the beneficiary or beneficiaries designated by a
Participant pursuant to Article 9 to receive the benefits, if any, payable on
behalf of the Participant under the Plan after the death of such Participant,
or, when there has been no such designation or an invalid designation, the
individual or entity, or the individuals or entities, who will receive such
amount.

 

1.6 “Board” means the Board of Directors of Genworth Financial, Inc.

 

1.7 “Bonus” means an annual variable bonus which is awarded and is payable by
the Participating Company to the Employee for Service performed during a Plan
Year.

 

1.8 “Bonus Deferral Election” means the Participant’s annual irrevocable written
election, made in accordance with Section 3.1 on the form provided by the Plan
Administrator, to defer the receipt of a stipulated amount of Bonus. Amounts so
deferred are called “Deferrals.”

 

1.9 “Cause” means (i) the Participant’s willful engagement in conduct which is
injurious to the Company and/or its Affiliates, monetarily or otherwise; or
(ii) the Participant’s violation of material Company or Affiliate policy, or the
Participant’s breach of a noncompetition, confidentiality, or other restrictive
covenant with respect to the Company or any of its Affiliates, that applies to
the Participant; provided, however, that for purposes of clause (i) of this
definition, no act, or failure to act, on the Participant’s part shall be deemed
“willful” unless done, or omitted to be done, by the Participant not in good
faith and without reasonable belief that the act, or failure to act, was in the
best interests of the Company and/or its Affiliates.

 

1.10 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended. All citations to Sections of the Code are to such Sections as
they may from time to time be amended or renumbered.

 

1.11 “Committee” means the Committee appointed by the Company and responsible
for administering the Plan as provided in Article 8.

 

1.12 “Company” means Genworth Financial, Inc. and, where the context indicates,
any Participating Company that adopts the Plan. The term Company also includes
any successor corporation or firm of the Company which shall, by written
agreement, assume the obligations of this Plan.

 

1.13 “Compensation” means, with respect to an Employee, Salary and Bonuses
payable by the Participating Company to the Employee for Service.

 

1.14 “Deferrals” means amounts of Compensation deferred pursuant to a Bonus
Deferral Election or a Salary Deferral Election.

 

1.15 “Effective Date” means September 27, 2005.

 

1.16 “Employee” means a person who is a common law employee of a Participating
Company.

 

1.17 “ERISA” means the Employee Retirement Income Security Act of 1974, as now
in effect or as hereafter amended. All citations to Sections of ERISA are to
such Sections as they may from time to time be amended or renumbered.

 

1.18 “Participant” means any individual who commenced participation in the Plan
as provided in Article 2 and who is either (a) an Employee, or (b) a former
Employee who is eligible for a benefit under the Plan.

 

1.19

“Participating Company” means the Company or an Affiliate which, by action of
its board of directors or equivalent governing body and with the written consent
of the Board, has adopted the Plan; provided that the Board may, subject to the
foregoing provision, waive the requirement that such board of directors or
equivalent governing body effect such adoption. By its adoption of or
participation in the Plan, a Participating Company shall be deemed to appoint
the Company its exclusive agent to exercise on its behalf all of the power and
authority conferred by the Plan upon the Company and accept the delegation to
the Committee of all the power and authority conferred upon it by the Plan. The
authority of the Company to

 

-2-



--------------------------------------------------------------------------------

 

act as such agent shall continue until the Plan is terminated as to the
Participating Company. The term “Participating Company” shall be construed as if
the Plan were solely the Plan of such Participating Company, unless the context
plainly requires otherwise.

 

1.20 “Plan” means the Genworth Financial, Inc. Deferred Compensation Plan as
contained herein and as it may be amended from time to time hereafter.

 

1.21 “Plan Administrator” means the Committee.

 

1.22 “Plan Year” means the initial short plan year from the Effective Date to
the next December 31. Thereafter, Plan Year means the calendar year ending on
each December 31st.

 

1.23 “Salary” means, with respect to an Employee, cash base salary payable by
the Participating Company to the Employee for Service with the Participating
Company. Notwithstanding any provision in this Plan to the contrary, Salary
shall not include Bonuses, but shall include any amount which would have been
included in cash base salary but for the Participant’s election to defer payment
of such amount under any provision of the Code, including, but not limited to,
Sections 125, 132(f), 402(e)(3), 402(h)(1), 409A, or 457(b) of the Code.

 

1.24 “Salary Deferral Election” means the Participant’s annual irrevocable
written election, made in accordance with Section 3.1 on the form provided by
the Plan Administrator, to defer the receipt of a stipulated amount of Salary.
Amounts so deferred are called “Deferrals.”

 

1.25 “Service” means actual employment with the Participating Company or any
Affiliate, including service recognized by the Committee for periods prior to
such actual employment.

 

1.26 “Surviving Spouse” means the survivor of a deceased Participant to whom
such deceased Participant was legally married (as determined by the Committee)
immediately before the Participant’s death.

 

1.27 “Termination of Employment” means a separation from service with a
Participating Company or an Affiliate as determined by the Committee in
accordance with the requirements of Section 409A of the Code and the regulations
(or similar guidance) thereunder, and in accordance with reasonable standards
and policies adopted by the Committee; provided, however, that the transfer of
an Employee from employment by one Participating Company or an Affiliate to
employment by another Participating Company or Affiliate shall not constitute a
Termination of Employment; and provided further that a Termination of Employment
shall occur on the earlier of (a) or (b) where:

 

  (a) is the date as of which an Employee resigns, is discharged, dies or
terminates employment for any other reason, and

 

  (b) is the first day of absence of an Employee who fails to return to
employment at the expiration of an Authorized Leave of Absence.

 

ARTICLE 2

 

ELIGIBILITY AND PARTICIPATION

 

2.1 Eligibility. An Employee shall be eligible to become a Participant in the
Plan if the Employee:

 

  (a) is a member of the Participating Company’s “select group of management or
highly compensated employees,” as defined in Sections 201(2), 301(a)(3), and
401(a)(1) of ERISA, as amended; and

 

  (b) is designated in writing by the Committee as eligible.

 

2.2 Participation. An Employee who is eligible under Section 2.1 to become a
Participant shall become a Participant upon the execution and delivery of a
Salary Deferral Election or a Bonus Deferral Election under this Plan. No Salary
or Bonus Deferral Election shall be valid until accepted by the Committee in the
exercise of its sole and absolute discretion.

 

-3-



--------------------------------------------------------------------------------

2.3 Duration of Participation. A Participant shall continue to be a Participant
until the date the Participant is no longer entitled to a benefit under this
Plan. However, the Committee may, in its sole and absolute discretion, determine
that a Participant will cease to be eligible to make subsequent year Salary or
Bonus Deferral Elections after becoming a Participant under this Article 2.

 

ARTICLE 3

 

ACCUMULATION OF PLAN BENEFITS

 

3.1 Deferral Elections. An eligible Employee shall be eligible to make Salary or
Bonus Deferral Elections as provided below. Deferrals of Salary and Deferrals of
Bonus shall be accounted for in separate subaccounts of the Participant’s
Account.

 

  (a) Procedures. The Committee, in the exercise of its discretion, may decide
with respect to each Plan Year whether to offer eligible Employees the option of
making a Salary Deferral Election and/or a Bonus Deferral Election. For each
Plan Year with respect to which Deferral elections are permitted, the following
procedures shall apply:

 

  (i) Salary—First Year of Participation. An Employee shall have 30 days
following the date the Employee first becomes eligible to participate in this
Plan in which to execute and deliver to the Committee a Salary Deferral Election
by which the Participant elects to defer a stipulated percentage of Salary to be
earned during the portion of the Plan Year remaining after the Salary Deferral
Election is made and which, but for such Salary Deferral Election, would be paid
to the Participant.

 

  (ii) Bonus—First Year of Participation. An Employee shall have 30 days
following the date the Employee first becomes eligible to participate in this
Plan in which to execute and deliver to the Committee a Bonus Deferral Election
by which the Participant elects to defer a stipulated percentage of Bonus to be
earned during the portion of the Plan Year remaining after the Bonus Deferral
Election is made and which, but for such Bonus Deferral Election, would be paid
to the Participant.

 

  (iii) Salary—Subsequent Years of Participation. Unless a longer period is
authorized under paragraph (i) above, an eligible Employee shall have until
December 31 of each Plan Year to execute and deliver to the Committee a Salary
Deferral Election providing for the Deferral of a stipulated percentage of
Salary to be earned during the next Plan Year and which, but for such Salary
Deferral Election, would be paid to the Participant. If the Participant fails to
deliver a new Salary Deferral Election prior to the commencement of the new Plan
Year, no Salary Deferral will be in effect during the new Plan Year.

 

  (iv) Bonus—Subsequent Years of Participation. Unless a longer period is
authorized under paragraph (ii) above, an eligible Employee shall have until
December 31 of each Plan Year to execute and deliver to the Committee a Bonus
Deferral Election providing for the Deferral of a stipulated percentage of any
Bonuses which the Employee may earn during the following Plan Year and which,
but for such Bonus Deferral Election, would be paid to the Participant. If the
Participant fails to deliver a new Bonus Deferral Election prior to the
commencement of the new Plan Year, no Bonus Deferral will be in effect during
the new Plan Year.

 

  (v) Payment Method and Time of Distribution. An Employee shall designate in
his or her Salary Deferral Election and/or Bonus Deferral Election with respect
to each Plan Year the method for which Deferrals for such Plan Year plus deemed
income allocations on such amounts will be paid, and whether such payment(s)
will begin following the Participant’s Termination of Employment or in a
specified Plan Year, each as further described in Article 4.

 

  (b) Minimum Deferrals. An eligible Employee is not required to make a Deferral
Election for any Plan Year. However, if an eligible Employee makes a Deferral
Election, the following minimums apply.

 

-4-



--------------------------------------------------------------------------------

  (i) Minimum Salary Deferral Election. The minimum Salary Deferral Election
percentage an eligible Employee may make for a Plan Year is 10% of Salary.

 

  (ii) Minimum Bonus Deferral Election. The minimum Bonus Deferral Election
percentage an eligible Employee may make for a Plan Year is 25% of such eligible
Employee’s Bonus for a Plan Year; provided, however, that an eligible Employee
may elect to defer 25% or more above a designated threshold amount of his or her
Bonus, even if that results in an actual Deferral of less than 25% of the
Employee’s entire Bonus for that Plan Year.

 

  (iii) Minimum Deferral Amounts. Notwithstanding the foregoing Sections
3.1(b)(i) and (ii), an eligible Employee is prohibited from making any Deferral
election which, in the determination of the Committee, would result in Deferrals
for a Plan Year of less than $1,000.00. The Committee, in the exercise of its
discretion, may waive such minimum Deferral requirement(s) for any Participant
with respect to one or more Plan Years.

 

  (c) Maximum Deferrals. An eligible Employee may make a Salary Deferral
Election which would result in Salary Deferrals for a Plan Year of up to 75% of
Salary. An eligible Employee may make a Bonus Deferral Election which would
result in Bonus Deferrals for a Plan Year of up to 100% of Bonus.

 

3.2 Deferral Investments and Deemed Earnings. The amount of all Deferrals shall
be reflected in each Participant’s Account as an account payable of the
applicable Participating Company. Each Account shall be credited on each
Adjustment Date with the amount of deemed income or loss as provided herein.

 

Subject to such limitations as may from time to time be required by law, imposed
by the Company, or contained elsewhere in the Plan, and subject to such
operating rules and procedures as may be imposed from time to time by the
Company, prior to and effective for each Adjustment Date, each Participant may
communicate to the Company a direction as to how his or her Account should be
deemed to be invested among such categories of deemed investments as may be made
available by the Company hereunder. Such direction shall designate the
percentage (in any whole percent multiples) of each portion of the Participant’s
Account that is requested to be deemed to be invested in such categories of
deemed investments and shall be subject to the following rules:

 

  (a) Any initial or subsequent deemed investment direction shall be made in
such form (electronic or otherwise) as designated by the Committee from time to
time and shall be effective as soon as practical after receipt.

 

  (b) All amounts credited to the Participant’s Account shall be deemed to be
invested in accordance with the then effective deemed investment direction, and,
as of the effective date of any new deemed investment direction, all or a
portion of the Participant’s Account at that date shall be reallocated among the
designated deemed investment funds according to the percentages specified in the
new deemed investment direction unless and until a subsequent deemed investment
direction shall be filed and become effective. A Participant may make changes to
his or her deemed investment elections in the form and manner designated by the
Committee up to a maximum of 12 times per Plan Year, but not to exceed one time
per month. An election concerning deemed investment choices shall continue
indefinitely as provided in the Participant’s most recent written investment
election or other form specified by the Company.

 

  (c) If the Company receives an initial or revised deemed investment direction
that it determines to be incomplete, unclear, or improper, the Participant’s
investment direction then in effect shall remain in effect (or, in the case of a
deficiency in an initial deemed investment direction, the Participant shall be
deemed to have filed no deemed investment direction) until the next Adjustment
Date, unless the Company provides for, and permits the application of,
corrective action prior thereto.

 

  (d) If the Company possesses at any time directions as to the deemed
investment of less than all of a Participant’s Account, the Participant shall be
deemed to have directed that the undesignated portion of his or her Account be
deemed to be invested in a money market fund made available under the Plan as
determined by the Company in its discretion.

 

-5-



--------------------------------------------------------------------------------

  (e) Each Participant hereunder, as a condition to his or her participation
hereunder, agrees to indemnify and hold harmless the Company and its agents and
representatives from any losses or damage of any kind relating to the deemed
investment of the Participant’s Account hereunder.

 

  (f) The fact that an amount has been credited to a Participant’s Account, as
provided above, will not operate to vest in the Participant any right, title or
interest in or to any benefit under the Plan. Vesting of such benefits shall
occur only as herein set forth.

 

  (g) Each reference in this Section to a Participant shall be deemed to
include, where applicable, a reference to a Beneficiary.

 

ARTICLE 4

 

DISTRIBUTION OF BENEFITS

 

4.1 Termination Benefit

 

  (a) Eligibility. Upon a Participant’s Termination of Employment, the
Participating Company shall pay the Participant the “Termination Benefit”
described in this Section 4.1.

 

  (b) Payment Method and Timing. A Participant may elect in his or her annual
Salary Deferral Election and/or Bonus Deferral Election, in the manner and form
required by the Committee, to receive payment of such Plan Year’s Deferrals plus
deemed income allocations thereon either in a single lump sum payment or in five
(5) or ten (10) annual installment payments. If elected, the annual installment
payments with respect to any year’s Deferrals shall be determined by dividing
the balance of the Participant’s Deferrals for such Plan Year by the remaining
number of years in the original five (5) or ten (10) year period.

 

Upon Termination of Employment, the Participant’s Salary Deferrals and/or Bonus
Deferrals with respect to a Plan Year shall be distributed to the Participant in
a single lump sum payment or in annual installments payable over five (5) or ten
(10) years as elected by the Participant; provided, however that, regardless of
any contrary election, if a Participant’s total Deferrals, including all
sub-accounts, upon Termination of Employment is $10,000 or less, the balance
will be paid in a single lump sum payment on or before the later of December 31
of the calendar year in which the Termination of Employment occurred, or the
15th day of the third month following the Termination of Employment. Except as
provided in the foregoing sentence, payment of the Termination Benefit will be
made or will begin on or about July 1 of the Plan Year next following the Plan
Year during which the Participant’s Termination of Employment occurred.

 

4.2 Specified Plan Year Benefit

 

  (a) General Rule. In lieu of receiving a Termination Benefit with respect to
Deferrals for a Plan Year as described in Section 4.1, each Participant may
irrevocably elect in his or her annual Salary Deferral Election and/or Bonus
Deferral Election, in the manner and form required by the Committee, to receive
payment of such Plan Year’s Deferrals plus deemed income allocations thereon, in
a single lump sum payment on or about July 1 of the Plan Year specified by the
Participant.

 

  (b) Intervening Termination of Employment. In the event a Participant has
elected to receive a Specified Plan Year Benefit for some or all of his or her
Deferrals and the Participant incurs a Termination of Employment prior to the
beginning of the calendar year in which such Specified Plan Year Benefit was
scheduled to commence in accordance with Section 4.2(a), the Specified Plan Year
Benefit shall instead be distributed as a lump sum payment on or about July 1 of
the Plan Year next following the Plan Year during which the Participant’s
Termination of Employment occurred.

 

4.3

Subsequent Elections. Notwithstanding the preceding, a Participant may, with the
approval of the Committee, elect (i) to change the method of distribution with
respect to a Termination Benefit under Section 4.1 from lump sum to 5 or 10
annual installments, or from 5 annual installments to 10 annual

 

-6-



--------------------------------------------------------------------------------

 

installments, or (ii) to delay the timing of any distribution with respect to a
Termination Benefit under Section 4.1 or a Specified Plan Year Benefit under
Section 4.2. Such subsequent election shall not take effect for at least twelve
(12) months after it is made, and the first payment with respect to such
subsequent election must be deferred for at least five (5) years from the date
such payment would otherwise have been made. Further, any subsequent election
with respect to a Specified Plan Year Benefit under Section 4.2 may not be made
less than twelve (12) months prior to the date of the scheduled payment to which
it relates.

 

Notwithstanding anything to the contrary in the Plan, this Section 4.3 shall be
construed so as to comply with the requirements of Section 409A(a)(2)(A)(iv) and
409A(a)(4)(C) of the Code and the regulations (or similar guidance) issued
thereunder.

 

4.4 Death. If a Participant dies before beginning distributions, or dies after
beginning distributions but before receiving distribution of his entire
Termination Benefit or Specified Plan Year Benefit, if applicable, the
Participant’s Termination Benefit or Specified Plan Year Benefit elected for
each Plan Year’s Deferrals will be paid to the Participant’s Beneficiary(ies)
according to the payment method(s) and at the time(s) elected by the
Participant.

 

4.5 Payment of Plan Benefits Upon Termination for Cause. Subject to Article 7,
when a Participant is terminated for Cause, the Participant’s Termination
Benefit will be paid in a lump sum as soon as administratively practicable
following Termination of Employment.

 

4.6 Distributions to Key Employees. Notwithstanding any other provision of this
Plan to the contrary, for purposes of Section 409A(a)(2)(A)(i) of the Code, in
the case of a key employee as determined in accordance with Section 409A of the
Code and related guidance, in no event shall a benefit payment payable as a
result of the Participant’s separation from service begin earlier than the date
which is six (6) months following the date of the Participant’s separation from
service.

 

4.7 Reemployment. If a Participant who has incurred a Termination of Employment
again becomes an Employee, such reemployment shall not change, suspend, delay,
or otherwise affect payment of the Participant’s Termination Benefit.

 

4.8 Facility of Payment. If, in the Committee’s opinion, a Participant or other
person entitled to benefits under the Plan is under a legal disability or is in
any way incapacitated so as to be unable to manage his financial affairs,
payment will be made to the conservator or other person legally charged with the
care of his person or his estate or, if no such legal conservator will have been
appointed, then to any individual (for the benefit of such Participant or other
person entitled to benefits under the Plan) whom the Committee may from time to
time approve.

 

ARTICLE 5

 

UNFORESEEABLE EMERGENCY PAYMENTS

 

In the event a Participant incurs a financial hardship as a result of an
“unforeseeable emergency” (as such term is defined below), the Participant may
apply to the Committee for the distribution of all or a portion of the
Participant’s Account. The application shall provide such information and be in
such form as the Committee shall require. The Committee, in the exercise of its
sole and absolute discretion, may approve or deny the request in whole or in
part, and shall direct the Participating Company accordingly. The term
“unforeseeable emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Section 152(a) of the Code) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. In no event may the amounts
distributed with respect to an unforeseeable emergency exceed the amounts
necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe

 

-7-



--------------------------------------------------------------------------------

financial hardship). Notwithstanding any provision in the Plan to the contrary,
any payment made pursuant to this Section 5.1 shall comply with
Section 409A(a)(2)(A)(vi) of the Code and the regulations (or similar guidance)
promulgated thereunder (or any successor provisions).

 

ARTICLE 6

 

ADJUSTMENTS

 

6.1 Accounts. The Committee shall establish and cause to be maintained with
respect to each Participant’s Deferrals and income allocations separate
subaccounts as part of the Participant’s Account, and as of each Adjustment Date
shall adjust each subaccount as provided in this Article 6.

 

6.2 Adjustments to Account. As of each Adjustment Date, the Committee shall
adjust each Account by the following:

 

  (a) Unforeseeable Emergency Payments. The Account shall be reduced by the
amount of Deferrals distributed pursuant to Article 5 and allocable to the
account.

 

  (b) Income Allocations. Deemed income or loss allocations for the period since
the last Adjustment Date shall be credited or debited to the Account, as the
case may be.

 

  (c) Deferrals. Deferrals, if any, made since the last Adjustment Date and
allocable to the account shall be added to the Account.

 

ARTICLE 7

 

FORFEITURE

 

Notwithstanding any provision in this Plan to the contrary, no benefit
whatsoever shall be paid to or on behalf of any Participant under this Plan if
the Participant defrauds a Participating Company or an Affiliate or embezzles
money or property of a Participating Company or an Affiliate.

 

ARTICLE 8

 

ADMINISTRATION OF THE PLAN

 

8.1 Designation of Committee. For purposes of this Plan, the Committee shall be
the Benefits Committee appointed by the Board unless the Board designates
another committee or officer to administer the Plan or any portion thereof.

 

8.2 Powers and Duties of the Committee. The Committee shall have general
responsibility for the administration of the Plan (including but not limited to
complying with reporting and disclosure requirements (if any), and establishing
and maintaining Plan records). In the exercise of its sole and absolute
discretion, the Committee shall interpret the Plan’s provisions and determine
the eligibility of individuals for benefits. The Committee shall, to the best of
its ability, interpret the Plan in such a way as to meet the requirements of
Section 409A of the Code and any regulations and guidance issued thereunder.

 

8.3 Agents. The Committee may engage such legal counsel, certified public
accountants and other advisers and service providers, who may be advisers or
service providers for the Participating Company or an Affiliate, and make use of
such agents and clerical or other personnel, as it shall require or may deem
advisable for purposes of the Plan. The Committee may rely upon the written
opinion of any legal counsel or accountants engaged by the Committee, and may
delegate to any such agent or to any subcommittee or member of the Committee its
authority to perform any act hereunder, including, without limitation, those
matters involving the exercise of discretion, provided that such delegation
shall be subject to revocation at any time at the discretion of the Committee.

 

-8-



--------------------------------------------------------------------------------

8.4 Instructions for Payments. All requests of or directions to the
Participating Company for payment or disbursement shall be signed by a member of
the Committee or such other person or persons as the Committee may from time to
time designate in writing. This person shall cause to be kept full and accurate
accounts of payments and disbursements under the Plan.

 

8.5 Claims for Benefits.

 

  (a) Initial Claims. Any Employee, Beneficiary, or his duly authorized
representative may file a claim for a benefit to which the claimant believes
that he is entitled. Such a claim must be in writing and delivered to the
Committee in person or by mail, postage paid. Within ninety (90) days after
receipt of such claim, the Committee shall send to the claimant, by mail,
postage prepaid, notice of the granting or denying, in whole or in part, of such
claim, unless special circumstances require an extension of time for processing
the claim. In no event may the extension exceed ninety (90) days from the end of
the initial period. If such extension is necessary, the claimant will be given a
written notice to this effect prior to the expiration of the initial 90-day
period. The Committee shall have full discretion to deny or grant a claim in
whole or in part. If notice of the denial of a claim is not furnished in
accordance with this Section 8.5(a), the claim shall be deemed denied and the
claimant shall be permitted to exercise his right to review pursuant to
subsections (c) and (d).

 

  (b) Requirement for Written Notice of Claim. The Committee shall provide a
written notice to every claimant who is denied a claim for benefits under this
Article. Such written notice shall set forth in a manner calculated to be
understood by the claimant, the following information:

 

  (i) The specific reason or reasons for the adverse determination.

 

  (ii) Reference to the specific Plan provisions on which the determination was
based.

 

  (iii) A description of any additional material or information necessary for
the Participant to perfect the claim and an explanation of why such material or
information is necessary.

 

  (iv) A description of the Plan’s review procedures, incorporating any
voluntary appeal procedures offered by the Plan, and the time limits applicable
to such procedures, including a statement of the Participant’s right to bring a
civil action under Section 502 of ERISA following an adverse benefit
determination on review.

 

  (v) A statement that the Participant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claim.

 

  (c) Appeals. Within sixty (60) days after the receipt by the claimant of
written notification of the denial (in whole or in part) of his claim, the
claimant or his duly authorized representative may make a written application to
the Committee, in person or by certified mail, postage prepaid, to be afforded a
review of such denial; may review pertinent documents; and may submit issues and
comments in writing.

 

  (d) Disposition of Disputed Claims. Upon receipt of a request for review, the
Committee shall make a prompt decision on the review matter. The decision on
such review shall be written in a manner calculated to be understood by the
Participant and shall include:

 

  (i) The specific reason or reasons for the adverse decision;

 

  (ii) Reference to the specific plan provisions on which the benefit
determination is based;

 

  (iii) A statement that the Participant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Participant’s claim for benefits; and

 

  (iv) A statement describing any voluntary appeal procedures offered by the
Plan and the Participant’s right to obtain the information about such voluntary
appeal procedures (if applicable), and a statement of the Participant’s right to
bring action under Section 502(a) of ERISA.

 

-9-



--------------------------------------------------------------------------------

The decision upon review shall be made not later than sixty (60) days after the
Committee’s receipt of a request for a review, unless special circumstances
require an extension of time for processing and the Participant is informed of
the need for the extension within the initial sixty (60) day period. When an
extension is necessary, a decision shall be rendered as soon as possible, but
not later than 120 days after receipt of the request for review. If notice of
the decision on the review is not furnished in accordance with this
Section 8.5(d), the claim shall be deemed denied and the Participant shall be
permitted to exercise his right to a legal remedy.

 

8.6 Hold Harmless. To the maximum extent permitted by law, no member of the
Committee shall be personally liable by reason of any contract or other
instrument executed by such member or on such member’s behalf in such member’s
capacity as a member of the Committee nor for any mistake of judgment made in
good faith, and the Company shall indemnify and hold harmless, directly from its
own assets (including the proceeds of any insurance policy the premiums of which
are paid from the Company’s own assets), each member of the Committee and each
other officer, Employee, or director of the Company or an Affiliate to whom any
duty or power relating to the administration or interpretation of the Plan
against any cost or expense (including counsel fees) or liability (including any
sum paid in settlement of a claim with the approval of the Company) arising out
of any act or omission to act in connection with the Plan unless arising out of
such person’s own fraud or bad faith.

 

8.7 Service of Process. The Secretary of the Company or such other person
designated by the Board shall be the agent for service of process under the
Plan.

 

ARTICLE 9

 

DESIGNATION OF BENEFICIARIES

 

9.1 Beneficiary Designation. Every Participant shall file with the Committee a
written designation (on a form provided by the Plan Administrator) of one or
more persons as the Beneficiary who shall be entitled to receive the benefits,
if any, payable under the Plan after the Participant’s death. A Participant may
from time to time revoke or change such Beneficiary designation without the
consent of any prior Beneficiary by filing a new designation with the Committee.
The last such designation received by the Committee shall be controlling;
provided, however, that no designation, or change or revocation thereof, shall
be effective unless received by the Committee prior to the Participant’s death,
and in no event shall it be effective as of any date prior to such receipt. All
decisions of the Committee concerning the effectiveness of any Beneficiary
designation, and the identity of any Beneficiary, shall be final. If a
Beneficiary shall die after the death of the Participant and prior to receiving
the payment(s) that would have been made to such Beneficiary had such
Beneficiary’s death not occurred, then for the purposes of the Plan the
payment(s) that would have been received by such Beneficiary shall be made to
the Beneficiary’s estate.

 

9.2 Failure to Designate Beneficiary. If no Beneficiary designation is in effect
at the time of a Participant’s death, the benefits, if any, payable under the
Plan after the Participant’s death shall be made to the Participant’s Surviving
Spouse, if any, or if the Participant has no Surviving Spouse, to the
Participant’s estate. If the Committee is in doubt as to the right of any person
to receive such benefits, the Committee may direct the Participating Company to
withhold payment, without liability for any accruals thereon, until the rights
thereto are determined, or the Committee may direct the Participating Company to
pay any such amount into any court of appropriate jurisdiction and such payment
shall be a complete discharge of the liability of the Participating Company
therefor.

 

ARTICLE 10

 

WITHDRAWAL OF PARTICIPATING COMPANY

 

10.1

Withdrawal of Participating Company. A Participating Company (other than the
Company) may withdraw from participation in the Plan by giving the Board prior
written notice approved by resolution by

 

-10-



--------------------------------------------------------------------------------

 

its board of directors or similar governing body specifying a withdrawal date,
which shall be the last day of a month at least 30 days subsequent to the date
which notice is received by the Board. The Participating Company shall withdraw
from participating in the Plan if and when it ceases to be either a division of
the Company or an Affiliate. The Board may require the Participating Company to
withdraw from the Plan, as of any withdrawal date the Board specifies.

 

10.2 Effect of Withdrawal. A Participating Company’s withdrawal from the Plan
shall not in any way modify, reduce, or otherwise affect the Participating
Company’s obligations incurred before the withdrawal, as such obligations are
defined under the provisions of the Plan existing immediately before the
withdrawal. Withdrawal from the Plan by any Participating Company shall not in
any way affect any other Participating Company’s participation in the Plan.

 

ARTICLE 11

 

AMENDMENT OR TERMINATION OF THE PLAN

 

11.1 Right to Amend or Terminate the Plan

 

  (a) The Board reserves the right at any time to amend or terminate the Plan by
corporate resolution, in whole or in part, and for any reason and without the
consent of any Participating Company, Participant, or Beneficiary. In addition,
the Board may amend the Plan retroactively to the extent required to qualify the
Plan under Section 409A of the Code, provided that no such amendment may reduce
any Participant’s Account. Each Participating Company by its participation in
the Plan shall be deemed to have delegated this authority to the Board.

 

  (b) The Committee may adopt any ministerial and nonsubstantive amendment which
may be necessary or appropriate to facilitate the administration, management,
and interpretation of the Plan, provided the amendment does not materially
affect the currently estimated cost to the Participating Companies of
maintaining the Plan. Each Participating Company by its participation in the
Plan shall be deemed to have delegated this authority to the Committee.

 

  (c) In no event shall an amendment or termination modify, reduce, or otherwise
affect the Participating Company’s obligations under the Plan made before the
amendment or termination, as such obligations are defined under the provisions
of the Plan and the trust existing immediately before such amendment or
termination.

 

11.2 Notice. Notice of any amendment or termination of the Plan shall be given
by the Board or the Committee, whichever adopts the amendment, to the other and
all Participating Companies.

 

ARTICLE 12

 

GENERAL PROVISIONS AND LIMITATIONS

 

12.1 No Right to Continued Employment. Nothing contained in the Plan shall give
any Employee the right to be retained in the employment of the Participating
Company or Affiliate or affect the right of any such employer to dismiss any
Employee. The adoption and maintenance of the Plan shall not constitute a
contract between any Participating Company and Employee or consideration for, or
an inducement to or condition of, the employment of any Employee.

 

12.2 Payment on Behalf of Payee. If the Committee shall find that any person to
whom any amount is payable under the Plan is unable to care for such person’s
affairs because of illness or accident, or is a minor, or had died, then any
payment due such person or such person’s estate (unless a prior claim therefor
has been made by a duly appointed legal representative) may, if the Committee so
elects, be paid to such person’s spouse, a child, a relative, an institute
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Plan and the Participating Company therefor.

 

-11-



--------------------------------------------------------------------------------

12.3 Nonalienation. No interest, expectancy, benefit, payment, claim, or right
of any Participant or Beneficiary under the Plan shall be (a) subject in any
manner to any claims of any creditor of the Participant or Beneficiary;
(b) subject to the debts, contracts, liabilities or torts of the Participant or
Beneficiary; or (c) subject to alienation by anticipation, sale, transfer,
assignment, bankruptcy, pledge, attachment, charge or encumbrance of any kind.
If any person shall attempt to take any action contrary to this Section, such
action shall be null and void and of no effect, and the Committee and the
Participating Company shall disregard such action and shall not in any manner be
bound thereby and shall suffer no liability on account of its disregard thereof.
If the Participant, Beneficiary, or any other beneficiary hereunder shall become
bankrupt or attempt to anticipate, alienate, sell, assign, pledge, encumber, or
charge any right hereunder, then such right or benefit shall, in the discretion
of the Committee, cease and terminate, and in such event the Committee may hold
or apply the same or any part thereof for the benefit of the Participant or
Beneficiary or the spouse, children, or other dependents of the Participant or
Beneficiary, or any of them, in such manner and in such amounts and proportions
as the Committee may deem proper.

 

12.4 Missing Payee. If the Committee cannot ascertain the whereabouts of any
person to whom a payment is due under the Plan, and if, after five years from
the date such payment is due, a notice of such payment due is mailed to the last
known address of such person, as shown on the records of the Committee or the
Participating Company, and within three months after such mailing such person
has not made written claim therefor, the Committee, if it so elects, after
receiving advice from counsel to the Plan, may direct that such payment and all
remaining payments otherwise due to such person be canceled on the records of
the Plan and the amount thereof forfeited, and upon such cancellation, the
Participating Company shall have no further liability therefor, except that, in
the event such person later notifies the Committee of such person’s whereabouts
and requests the payment or payments due to such person under the Plan, the
amounts otherwise due but unpaid as of the date payment would have been made
shall be paid to such person without accruals due to late payment.

 

12.5 Required Information. Each Participant shall file with the Committee such
pertinent information concerning himself or herself, such Participant’s
Beneficiary, or such other person as the Committee may specify, and no
Participant, Beneficiary, or other person shall have any rights or be entitled
to any benefits under the Plan unless such information is filed by or with
respect to the Participant.

 

12.6 Binding Effect. Obligations incurred by the Participating Company pursuant
to this Plan shall be binding upon and inure to the benefit of the Participating
Company, its successors and assigns, and the Participant and the Participant’s
Beneficiary.

 

12.7 Merger or Consolidation. In the event of a merger or consolidation by the
Participating Company with another corporation, or the acquisition of
substantially all of the assets or outstanding stock of the Participating
Company by another corporation, then and in such event the obligations and
responsibilities of the Participating Company under this Plan shall be assumed
by any such successor or acquiring corporation, and all of the rights,
privileges, and benefits of the Participants and Beneficiaries hereunder shall
continue.

 

12.8 Trust. Notwithstanding anything to the contrary in the Plan, the Company
may establish a grantor trust, which may be an irrevocable “rabbi trust,” to
assist it and other Participating Companies in funding Plan obligations, and any
payments made to a Participant or Beneficiary from such trust shall relieve the
Participating Company from any further obligations under the Plan only to the
extent of such payment. The trust shall be a domestic trust maintained in the
United States. The Company shall pay all management and other fees associated
with the administration of the trust established pursuant to this Section.
Notwithstanding any other provisions of the Plan, the assets of the trust shall
remain the property of the Company, and shall be subject to the claims of
creditors in the event of bankruptcy or insolvency, as provided in the trust
agreement.

 

12.9 Entire Plan. This document and any written amendments hereto, the Deferral
elections, and the Beneficiary designations contain all the terms and provisions
of the Plan and shall constitute the entire Plan, any other alleged terms or
provisions being of no effect.

 

-12-